Citation Nr: 1620925	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In a decision in March 2014, the Board denied service connection for ischemic heart disease and diabetes mellitus, both to include as due to herbicide exposure.  This decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in August 2015; the Court directed compliance with the instructions in its Memorandum Decision.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is warranted service connection for ischemic heart disease and diabetes mellitus, both to include as due to herbicide exposure, due to his active duty service in Da Nang Harbor off the coast of the Republic of Vietnam. 

In the August 2015 Memorandum Decision, the Court held that remand was warranted so that submitted evidence could be properly reconsidered by the Board in light of the recent Court decision in Gray v. McDonald, 27 Vet.App. 313   (2015), which was decided subsequent to the March 2014 Board denial of the Veteran's claims.  In Gray, the Court held that the VA is required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang Harbor is located within the territorial boundaries of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313 (2015). 

In light of this holding, and considering the evidence indicates the Veteran served in the Da Hang Harbor, the Board finds that the matter requires additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang Harbor in relation to the presumption of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran had in-country service in Vietnam or its inland waterways.  It must be determined whether his ship, the USS Braine, was in inland waterways.  All such effort should be documented in the electronic claims folder, and the Veteran should be informed of any negative results that are obtained.  The AOJ must specifically verify the Veteran's service dates aboard the USS Braine.

2.  After completing the requested actions and any additional notification and/or development deemed necessary, to include affording the Veteran VA examinations to determine the etiology of his claimed ischemic heart disease and diabetes mellitus if exposure to Agent Orange is conceded, the AOJ should readjudicate the Veteran's claims with consideration given to his statements and arguments regarding service in Da Nang Harbor, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang Harbor in relation to the presumption of exposure to herbicides.  If the claims remain denied, the AOJ should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his attorney an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


